Opinion issued February 19, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00897-CV




IN THE MATTER OF L.E.M.,  Appellant





On Appeal from the County Civil Court at Law No. 3
Fort Bend County, Texas
Trial Court Cause No.  -9915 




MEMORANDUM OPINIONThis is a juvenile case.  When the appellate filing fee was past due, the Clerk
of the Court sent appellant’s counsel a notice advising that payment had not been
made and advising of a date by which it should be paid or that the appeal was subject
to dismissal by the Court.  The Court received no response.
 
          The Court abated the case and ordered the trial court to conduct a hearing to 
determine whether appellant or other responsible parties should pay the costs of
appeal.  On February 3, 2009, the trial court conducted the hearing at which counsel
for appellant advised the trial court that appellant, who is now an adult, no longer
wishes to proceed with the appeal.  The trial court found that the issue of appeal is
moot.
          Accordingly, we dismiss the appeal.  Tex. R. App. P. 43.2(f).
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.